Order entered April 20, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01167-CR

                                MICAH MERRITT, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-00493-T

                                            ORDER
       On April 13, 2016, this Court ordered court reporters Karren Jones and Yolanda Atkins to

coordinate to file the complete reporter’s record, including all exhibits admitted into evidence, by

April 18, 2016.    We warned that if we did not receive the complete record by that date, we

would order that they not sit as a court reporters until they filed the complete record. On April

18, 2016, the reporter’s record was filed. It did not, however, include State’s Exhibit nos. 13 and

18, DVDs. Rather, the exhibit volume included photocopies of the DVDs. Therefore, Ms. Jones

and Ms. Atkins are not in compliance with our order of April 13, 2016.

       Accordingly, we ORDER court reporters Karren Jones and Yolanda Atkins to coordinate

to file, by APRIL 25, 2016, a supplemental record containing State’s Exhibit nos. 13 and 18,
DVDs. We further order that Karren Jones and Yolanda Atkins not sit as court reporters until the

exhibits are filed in this appeal.

        We DIRECT the Clerk to send copies of this order to the Honorable Rick Magnis,

Presiding Judge, 283rd Judicial District Court; the Dallas County Auditor’s Office; Karren Jones

and Yolanda Atkins, substitute court reporters; and to counsel for all parties.


                                                      /s/    CAROLYN WRIGHT
                                                             CHIEF JUSTICE